[Cite as State v. Dunbar, 2014-Ohio-383.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 99740



                                      STATE OF OHIO
                                              PLAINTIFF-APPELLEE

                                               vs.


                                 LAWRENCE DUNBAR
                                              DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-559931

        BEFORE: Kilbane, J., Keough, P.J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED:                    February 6, 2014
ATTORNEYS FOR APPELLANT

Fernando O. Mack
323 West Lakeside Avenue
Suite 420
Cleveland, Ohio 44113

Edward F. Borkowski, Jr.
3030 Euclid Avenue
Suite 401
Cleveland, Ohio 44115

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
Nathaniel Tosi
Assistant County Prosecutor
The Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

       {¶1} Defendant-appellant, Lawrence Dunbar, appeals from the order of the trial

court that denied his motion to suppress. He assigns the following errors for our review:

       I. The trial court erred in denying Appellant’s motion to suppress because
       there was no reasonable suspicion to justify extending the encounter beyond
       the issuance of a parking citation.

       II. The trial court erred in denying Appellant’s motion to suppress because
       the search of his person was conducted without the necessary probable
       cause.

       III.   The trial court erred in denying Appellant’s motion to suppress

       because the search of his vehicle was unsupported by probable cause, was

       not part of a protective sweep, and was not incident to a lawful arrest.

       {¶2} We have determined that the assigned errors share a common basis in fact

and in law, and therefore, we have combined them for review. Having reviewed the

record and pertinent law, we affirm the trial court’s decision. The apposite facts follow.

       {¶3} At approximately 3:00 p.m. on February 21, 2012, Cleveland police officers

stopped to issue the defendant a parking citation.      Upon approach, one of the officers

observed the defendant with the lid to a scale and a roll of paper. During a subsequent

pat-down, the officers discovered a plastic bag of heroin. On February 29, 2012, the

defendant was indicted for drug trafficking in more than one gram but less than five

grams of heroin, possession of more than one gram but less than five grams of heroin, and

possession of criminal tools, all with forfeiture specifications.
       {¶4} On May 24, 2012, the defendant filed a motion to suppress the evidence,

arguing that the police violated the Fourth Amendment when they stopped him, searched

his person, and searched his vehicle. The trial court held an evidentiary hearing on July

11, 2012.

       {¶5} Cleveland police officers Mitchell Sheehan (“Officer Sheehan”) and

Christopher Mobley (“Officer Mobley”) testified that on February 21, 2012, at

approximately 3:00 p.m., they were patrolling in a marked Cleveland police car. They

observed a black Volvo parked illegally on Hathaway Avenue.              According to the

officers, the vehicle was over a foot away from the curb, less than 18 inches from a

driveway, and a window was opened slightly. According to Officer Sheehan, the area is

a high-crime area, with a high amount of drug trafficking.

       {¶6} The officers circled around the block, and when they returned, the car was

in the same position. The officers stopped behind the defendant’s car and activated their

lights. As they approached the vehicle, they observed the defendant taking something

from his lap and putting it into the center console. They also observed the “lid” of a small

scale disguised as a cell phone cover on the defendant’s lap and a roll of lottery ticket

paper, an item commonly used to package heroin, in the cup holder.            According to

Officer Sheehan, based upon those observations, the officers asked the defendant to exit

the vehicle. As Officer Mobley started to pat the defendant down for weapons, the

defendant placed his hands in his pockets. The officers handcuffed the defendant for

their safety because they did not believe that he was complying with their requests.
       {¶7} During the pat-down, Officer Mobley found a bag of suspected heroin in the

defendant’s pants pocket. At that point, the officers arrested the defendant.   They then

searched the “lunging area” inside the vehicle. They found a scale with suspected heroin

residue inside the center console.

       {¶8} The defendant testified in support of the motion to suppress and stated that

the vehicle was not illegally parked because the officers stopped him before he could

finish parking and place the Volvo into park. He also denied that he was engaged in

furtive movements of concealment, and stated instead that he was getting his driver’s

license and certificate of insurance as the officers approached. After he provided these

documents to the officers, they removed him from the car. The defendant acknowledged

that he had three cell phones on his lap. He also stated that, during the pat-down, the

officers found cash totaling $1,831 in his pants pocket.1

       {¶9} On July 12, 2012, the trial court provided the parties with its analysis of

the issues raised in the suppression motion.      The court made detailed findings and

conclusions, spanning 12 pages of the record (tr. 113-124), and ultimately denied the

motion to suppress. The defendant then pled no contest to the charges, and the trial court

found him guilty. On March 21, 2013, the trial court sentenced him to 18 months of

imprisonment on both of the drug charges and 12 months of imprisonment on the criminal

tools count. The court ordered all three terms to be served concurrently.


       1The money and cell phones are listed in the inventory of the search and are
the subject of the forfeiture specifications of the indictment.
                                   Motion to Suppress

       {¶10} The defendant asserts that there was no reasonable suspicion to justify

extending the encounter beyond the issuance of a parking citation, that the search of his

person was conducted without probable cause, and that the search of his person was

conducted without the necessary probable cause.

       {¶11} In reviewing a decision on a motion to suppress, the reviewing court is

bound to accept the trial court’s findings of fact if they are supported by competent,

credible evidence. State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d

71, ¶ 8. The reviewing court applies a de novo standard of review to the trial court’s

conclusion of law, however, and determines whether the facts satisfy the applicable legal

standard. Id.

       {¶12} With regard to the applicable legal standard, we note that in general,

“searches conducted outside the judicial process, without prior approval by judge or

magistrate, are per se unreasonable under the Fourth Amendment — subject only to a few

specifically established and well-delineated exceptions.” Katz v. United States, 389 U.S.

347, 357, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967). However, a police officer’s approach

and questioning of the occupant of a parked vehicle does not constitute a seizure and,

therefore, does not require a reasonable, articulable suspicion of criminal activity. State

v. Lynch, 196 Ohio App.3d 420, 2011-Ohio-5502, 963 N.E.2d 890 (8th Dist.); State v.

Boys, 128 Ohio App.3d 640, 642, 716 N.E.2d 273 (1st Dist.1998).             The officer is

permitted to ask preliminary questions that are “reasonably related in scope to the
circumstances which justified the [stop].”      State v. Carlson, 102 Ohio App.3d 585,

596-597, 657 N.E.2d 591 (9th Dist.1995). In addition, once a motor vehicle has been

lawfully detained for a traffic violation, the police officers may order the driver to get out

of the vehicle. See Pennsylvania v. Mimms, 434 U.S. 106, 98 S.Ct. 330, 54 L.Ed.2d 331

(1977); State v. Hoskins, 8th Dist. Cuyahoga No. 80384, 2002-Ohio-3451, ¶ 14; State v.

Travis, 8th Dist. Cuyahoga No. 98420, 2013-Ohio-581, ¶ 14. However, the scope of a

detention “must be carefully tailored to its underlying justification * * * and last no longer

than is necessary to effectuate the purpose of the stop.” Florida v. Royer, 460 U.S. 491,

500, 103 S.Ct. 1319, 75 L.Ed.2d 229 (1983).

       {¶13} Further, when a law enforcement officer, during a valid investigative stop,

ascertains reasonably articulable facts giving rise to a suspicion of criminal activity, the

officer may then further detain and implement a more in-depth investigation of the

individual. State v. Robinette, 80 Ohio St.3d 234, 1997-Ohio-343, 685 N.E.2d 762.

Accord    State v. Dieckhoner, 8th Dist. Cuyahoga No. 96694, 2012-Ohio-805, ¶ 15.

“Once a lawful stop has been made, the police may conduct a limited protective search

for concealed weapons if the officers reasonably believe that the suspect may be armed or

a danger to the officers or to others.”        State v. Lawson, 180 Ohio App.3d 516,

2009-Ohio-62, 906 N.E.2d 443, ¶ 21 (2d Dist.). “The purpose of this limited search is

not to discover evidence of crime, but to allow the officer to pursue his investigation

without fear of violence.” State v. Evans, 67 Ohio St.3d 405, 422, 1993-Ohio-186, 618

N.E.2d 162, citing Terry, 392 U.S. 1, 24, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). To
justify a pat-down, “the police officer must be able to point to specific and articulable

facts which, taken together with rational inferences from those facts, reasonably warrant

that intrusion.”   Terry at 27.    In addition, as stated in State v. Bales, 2d Dist.

Montgomery No. 24897, 2012-Ohio-4968:

      It is well recognized that the need for a protective pat-down becomes more
      urgent where drugs are involved. “The very nexus between drugs and guns
      can create a reasonable suspicion of danger to the officer.” State v.
      Thompson, 1st Dist. Hamilton No. C-050400, 2006-Ohio-4285, ¶ 11.
      Further, “[r]ecognizing the prevalence of weapons in places where illegal
      drugs are sold and used * * * an officer’s fear of violence when
      investigating drug activity is a legitimate concern that will justify a
      pat-down search for weapons.” State v. Oatis, 12th Dist. Butler No.
      CA2005-03-074, 2005-Ohio-6038, ¶ 23, citing State v. Taylor, 82 Ohio
      App.3d 434, 612 N.E.2d 728 (2d Dist.1992).

      {¶14}    Moreover, police may seize non-threatening contraband detected through

the sense of touch during a protective pat-down search of the sort permitted in Terry, so

long as the search stays within the bounds marked by Terry. Minnesota v. Dickerson,

508 U.S. 366, 124 L.Ed.2d 334, 113 S.Ct. 2130 (1993). The identity of the contraband,

however, must be immediately apparent to the searching officer. Id. See also State v.

Cloud, 91 Ohio App.3d 366, 370, 632 N.E.2d 932 (8th Dist.1993).

      {¶15} Finally, police may search a vehicle incident to a recent occupant’s arrest

where the arrestee is within reaching distance of the passenger compartment at the time of

the search or it is reasonable to believe the vehicle contains evidence of the offense of

arrest. Arizona v. Gant, 556 U.S. 332, 129 S.Ct. 1710, 173 L.Ed.2d 485 (2009). Accord

 State v. Grubb, 186 Ohio App.3d 744, 2010-Ohio-1265, 930 N.E.2d 380, ¶ 12 (3d Dist.).
      {¶16} In this matter, the trial court concluded:

      There was testimony in this case by Officers Sheehan and Mobley
      establishing, one, their knowledge and experience in drug-related arrests
      and methods and operations and tools used by persons involved in the drug
      trade; two, their familiarity with the neighborhood where defendant was
      arrested, and Hathaway Avenue in particular as a high-crime area, with
      many citizen complaints about drug activities; three, furtive movements by
      the defendant as officers approached his vehicle; four, the presence of items
      associated with drug trafficking activities in plain view in defendant’s
      vehicle, to wit: the top of a digital scale used to measure out quantities of
      drugs for sale, and a roll of paper described as lottery tickets, which are
      used to package heroin, a drug whose usage, officers are aware, is on the
      rise in the City of Cleveland; and five, defendant’s continued movement of
      placing his hands in or around his pockets, which could be construed as an
      attempt to reach for a weapon or to conceal discovery of contraband.
      Based on officers’ testimony, there would be reasonable suspicion that the

      defendant was involved in a violation of state drug law; and their actions

      are consistent with that understanding.

      {¶17} After reviewing the record, we conclude that it provides competent and

credible evidence to support these findings. The record demonstrates that the officers

observed the parking violation and this served as a lawful basis to stop the vehicle. The

officers also testified that they observed furtive movements of concealment as they

approached the vehicle. On closer approach, the officers observed in plain view the lid

to a scale, an item that is listed as drug paraphernalia pursuant to R.C. 2925.14, and

lottery paper, an item used in heroin trafficking.       Based upon the totality of the

circumstances, the officers had reasonable suspicion, based on specific, articulable facts,

to justify the Terry pat-down of the defendant, resulting in Officer Mobley’s discovery of

the heroin in defendant’s pocket.     In addition, the console was within defendant’s
reaching distance and, after the officers found heroin and money on defendant’s person, it

was reasonable to believe that it contained evidence of drug trafficking.

       {¶18} Moreover, the defendant asserted that the officers’ description of events

simply did not happen and that immediately as they approached him, they asked him to

step out of the car, patted him down, and searched his car. The trial court, however, did

not find this version of events to be credible.       The court noted that the defendant

admitted that he was sitting in his vehicle, the vehicle was illegally parked, and he was

moving about as the officers approached. The court determined that the defendant’s

testimony differed from the police at the “exact critical points which, if deemed credible,

would undermine the state’s case on this suppression issue,” and that his testimony was

less credible than that offered by the police. As a reviewing court, we defer to the trial

court’s credibility determinations. The credibility of witnesses and the weight attributable

to their testimony are primarily matters for the trier of fact, who observed the witness in

person. State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212 (1967).

       {¶19} In accordance with all of the foregoing,        the trial court’s findings are

supported by competent, credible evidence. In addition, following our de novo review of

the trial court’s conclusions of law, we conclude that the court’s findings satisfy the

applicable legal standard. The assignments of error are without merit.

       {¶20} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated.



      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY EILEEN KILBANE, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
EILEEN T. GALLAGHER, J., CONCUR